Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Regarding Claims 1 & 8, the claim language does not require the overlapping conductor runs to be continuous, and as shown in the rejection below, Jacobs P.4 L4-22 teaches choosing the length of the overlapping coil loop segments in order to achieve almost any embedded capacitance. Regarding claim 7, the diode 374 of Taracila et al. shows a connection to ground potential in Fig. 3. Thus, the rejection stands. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs WIPO Publication WO 2010018479 A1 (cited by applicant).
Regarding Claim 1, Jacobs teaches a transmission and/or reception coil (100, 102 Figs. 2a, 2b, 3, 4, 12, 13) of a device for wireless signal transmission or for wireless signal reception (P. 3 L 33- P.4 L1), comprising: 
an impedance matching circuit (impedance matching network (PI matching network Cl, Ll and C2) P. 14 L 17-18) for matching connection impedance of a coil to an input impedance of a signal transmission and/or reception device (P. 14 L 22-23), 
wherein the impedance matching circuit is formed entirely or at least in part by at least partially overlapping conductor runs of the transmission and/or reception coil (Cl can be part of the circuit which was built by means of the capacitance with overlapping areas P. 14 L 19-21).
Jacobs does not explicitly teach wherein the at least partially overlapping conductor runs of the coil have an area of overlap which extends over an angular range of 90° to 270°.
However, Jacobs teaches choosing the length of the overlapping coil loop segments (P.4 L4-22). 
In this particular case, choosing the length of the overlapping coil loop segments is common and well known in the art as evident by Jacobs in order to achieve almost the desired capacitance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the at least partially overlapping conductor runs of the coil to have an area of overlap which extends over an angular range of 90° to 270° based on the teachings of Jacobs as a result effect in order to achieve the optimal capacitance.
Regarding Claim 2, Jacobs as modified teaches further comprising: connection lines (300 Fig. 4 P. 9 L 23) which are used to connect the transmission and/or reception coil to the signal transmission and/or reception device, wherein the connection lines are connected to the conductor runs of the transmission and/or reception coil outside of an area of overlap of the conductor runs of the transmission and/or reception coil (Fig. 4).
Regarding Claim 3, Jacobs as modified teaches wherein the area of overlap extends over an angular range that is not a multiple of 360 degrees (overlap seen between 100 and 102 Fig. 4).
Regarding Claim 4, Jacobs as modified teaches wherein the conductor runs have, at least partially or completely, a flattened cross-sectional shape (Figs. 2a, 2b, 3, 4).
Regarding Claim 5, Jacobs as modified teaches wherein the conductor runs are formed, at least partially or completely, from flexible circuit board material (“as coil support a flexible dielectric material can be used, on which by standard printed circuit board (PCB)” P. 5 L 10-11).
Regarding Claim 6, Jacobs as modified teaches wherein the transmission and/or reception coil is configured as an air-cored coil (as seen in Figs. 3, 4, 13).
Regarding Claim 13, Jacobs as modified teaches wherein the area of overlap is changed through lengthening or shortening until the connection impedance of the coil reaches a predefined impedance value (“With an impedance matching network (PI matching network Cl, Ll and C2) it is possible to match the optimal impedance of the high input impedance preamplifier 1000. In practice, Cl can be part of the circuit which was built by means of the capacitance with overlapping areas. Ll can be a conductive path with a certain length and C2 can also be manufactured by means of the technique of overlapping areas” P. 14 L 17-21).
Additionally, the method step of “producing a coil as claimed in claim 1” disclosed therein is deemed as being obvious in the assembly and operation of the prior art applied, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the method. The claim is thus subsequently rejected.
Claims 7, 8, 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs WIPO Publication WO 2010018479 A1 (cited by applicant) and Taracila et al. US Patent Application Publication 2020/0348380.
Regarding Claim 7, Jacobs teaches a device for wireless signal transmission or for wireless signal reception (P. 3 L 33- P.4 L1), comprising: 
a signal transmission and/or reception device (P. 3 L 33- P.4 L1); 
a coil (100, 102 Figs. 2a, 2b, 3, 4, 12, 13) connected to the signal transmission and/or reception device; and 
a decoupling circuit (“the preamplifier 1000 is put in series with the antenna loop. This allows for a preamplifier decoupling: by placing a high input impedance preamplifier in series with the antenna loop” P. 14 L. 10-12) and a connecting line (300 Fig. 4 P. 9 L 23) configured to couple the signal transmission and/or reception device to the coil, 
wherein the decouling circuit is configured as an active decoupling circuit (“This allows for a preamplifier decoupling: by placing a high input impedance preamplifier in series with the antenna loop, the current that flows inside the antenna loop can be minimized and thus inductive coupling with other coils or coil elements being part of a coil array can be minimized. It has to be noted here, that limiting the induced current also minimizes the effect of inductive coupling with other kinds of electronic components nearby” P. 14 L 11-16).
Jacobs is silent on the active decoupling circuit has a diode, wherein a cathode of the diode is connected to ground potential.
However, Taracila et al. teaches a diode (diode 374 Fig. 3 Par. 0061) connected to ground potential (connection to ground potential in Fig. 3).
In this particular case, providing a diode is common and well known in the art as evident by Taracila et al. in order to limit current flow (Par. 0046, 0061).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the active decoupling circuit of Jacobs with a diode connected to ground potential based on the teachings of Taracila et al. in order to limit current flow.
Regarding Claim 8, Jacobs teaches wherein the coil comprises an impedance matching circuit (impedance matching network (PI matching network Cl, Ll and C2) P. 14 L 17-18) for completely or partially matching connection impedance of the coil to an input impedance of the signal transmission and/or reception device (P. 14 L 22-23), wherein the impedance matching circuit is formed entirely or at least in part by at least partially overlapping conductor runs of the coil (Cl can be part of the circuit which was built by means of the capacitance with overlapping areas P. 14 L 19-21).
Jacobs does not explicitly teach wherein the at least partially overlapping conductor runs of the coil have an area of overlap which extends over an angular range of 90° to 270°.
However, Jacobs teaches choosing the length of the overlapping coil loop segments (P.4 L4-22). 
In this particular case, choosing the length of the overlapping coil loop segments is common and well known in the art as evident by Jacobs in order to achieve almost the desired capacitance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the at least partially overlapping conductor runs of the coil to have an area of overlap which extends over an angular range of 90° to 270° based on the teachings of Jacobs as a result effect in order to achieve the optimal capacitance.
Regarding Claim 10, Jacobs teaches wherein the decoupling circuit is designed as an active decoupling circuit, by way of which the coil is operated outside of an intrinsic resonance during operation as a transmission coil (“This allows for a preamplifier decoupling: by placing a high input impedance preamplifier in series with the antenna loop, the current that flows inside the antenna loop can be minimized and thus inductive coupling with other coils or coil elements being part of a coil array can be minimized. It has to be noted here, that limiting the induced current also minimizes the effect of inductive coupling with other kinds of electronic components nearby” P. 14 L 11-16).
Regarding Claim 12, Jacobs teaches the device as claimed in claim 7 as shown in the rejection above.
Jacobs is silent on wherein the decoupling circuit and the connecting line has an electrical length of (2.n-1).λ/4, wherein n is a natural number and lambda (λ) is the wavelength.
However, Jacobs teaches the correlation between the length of coil elements and frequency (P. 12 L 9-20, & P. 12 L 31- P. 13 L 10).
In this particular case, configuring an electrical length is common and well known in the art as evident by Jacobs in order to obtain coil resonance at desired system frequency.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the electrical length of the decoupling circuit and the connecting line to (2.n-1).λ/4 based on the teachings of Jacobs as a result effect in order to obtain coil resonance at desired system frequency.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs WIPO Publication WO 2010018479 A1 (cited by applicant) and Taracila et al. US Patent Application Publication 2020/0348380, and further in view of Wong et al. US Patent Application Publication 2004/0217761.
Regarding Claim 9, Jacobs as modified teaches the device as claimed in claim 7 as shown in the rejection above.
Jacobs as modified is silent on wherein the decoupling circuit has a filter circuit.
However, Wong et al. teaches a filter circuit (Frequency isolation filter 54 and/or 54′ Par. 0049).
In this particular case, a filter circuit is common and well known in the art as evident by Wong et al. in order to provide tuning and frequency isolation (Par. 0049, 0051).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the decoupling circuit of Jacobs with a filter circuit based on the teachings of Wong et al. in order to provide tuning and frequency isolation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potthast et al. US Patent 5,606,259 discloses an antenna for a magnetic resonance apparatus.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845       

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845